Citation Nr: 0419775	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  03-19 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a claim entitlement to service 
connection for a back condition.


REPRESENTATION

Appellant represented by:	Deborah G. Kohl, Attorney at 
Law


ATTORNEY FOR THE BOARD

Alexander I. Anurca, Jr., Law Clerk






INTRODUCTION

The appellant served on active duty from April 1962 to April 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an  April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Providence, Rhode Island.  

In his present application to reopen the claim of service 
connection for a back disorder, received in February 2000, 
the appellant also sought to reopen claims for hearing loss, 
a right leg disability, the residuals of fractures to his 
right hand.  Subsequent to the RO's denial of the claim to 
reopen and upon the submission of further evidence, the RO 
continued to deny reopening of the back disability claim by 
rating decision dated in April 2000.  

Although the appellant through counsel has recently alluded 
to his hearing loss, right leg disability and right hand 
disability, examination of his notice of disagreement filed 
in February 2001 referenced the April 2000 rating decision, 
which found that the appellant had not submitted new and 
material evidence that was sufficient to reopen his back 
disability claim.  

Thus, because no notice of disagreement has been filed as to 
the denial of reopening of the claim for hearing loss, a 
right leg disability, and the residuals of fractures to the 
right hand, those claims are not before the Board for review.  
See Gallegos v. Principi, 283 F. 3d 1309 (2002) [Observing 
that a valid Notice of Disagreement must (1) express 
disagreement with a specific determination of the agency of 
original jurisdiction; (2) be filed in writing; (3) be filed 
with the RO; (4) be filed within one year after the date of 
mailing of notice of the RO's decision, and; (5) be filed by 
the claimant or the claimant's representative.].  

Having considered the appellant's contentions in light of the 
record and the applicable law, the Board finds that this 
matter is ready for appellate review.  


FINDINGS OF FACT

1. By rating decision dated in March 1978, service connection 
for a back condition was denied based on the lack of an in 
service injury. The appellant was notified of that decision, 
but did not appeal.

2. The evidence added to the record since March 1978, when 
viewed in the context of the entire record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1. The March 1978 rating decision that denied service 
connection for a back disorder is final. 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302 (2003).

2. New and material evidence has not been received, and the 
claim for service connection for a back condition is not 
reopened. 38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks to reopen a claim of entitlement to 
service connection for a back condition.  The claim was last 
denied by rating decision dated in March 1978 and not 
appealed within one year of its issuance. The claimant has 
one year from notification of a RO decision to initiate an 
appeal by filing a notice of disagreement (NOD) with the 
decision, and the decision becomes final if an appeal is not 
perfected within the allowed time period. 38 U.S.C.A. § 
7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, and 
20.302(a). Because the appellant did not then appeal the 
denial, the decision is final.

Having carefully considered the appellant's claim in light of 
the record and the applicable law, the Board is of the 
opinion that new and material evidence has not been obtained 
to reopen the claim, and the appeal will be denied.

The evidence of the record at the time of the March 1978 
rating decision in part consisted the appellant's service 
medical records.  These reflected no injuries, complaints, 
symptoms or diagnoses of any back pain.  In a December 1962 
clinical record used to refer the appellant to a military 
orthopedic clinic, it was noted that the appellant had 
sustained a hard landing in a parachute jump, and had twisted 
his right ankle.  Clinical examination then revealed 
tenderness and pain of the right ankle.  However, the 
December 1962 service medical record reflects no complaints 
or findings as to the appellant's back.   

There are also no reports relative to the appellant's back 
contained in a January 1964 medical history questionnaire and 
examination report.  In particular, the appellant then 
reported that his health was "excellent."  In an 
accompanying report of physical profile, the appellant's 
"PULHES" physical profile was noted to be:

Physical 
Capacity 
and 
Stamina
Upper 
Extremit
ies
Lower
Extremit
ies
Hearing 
and Ears
Eyes
Psychiat
ric 
Conditio
n
1
1
1
3
1
1

See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); 
(Observing that the "PULHES" profile reflects the overall 
physical and psychiatric condition of the veteran on a scale 
of 1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness 
for retention in the military service.  

Thus, there are no references in the appellant's service 
medical records to any back disorder, or incident giving rise 
to such a disorder.  

The appellant underwent a VA physical examination in November 
1977, approximately 13 years after he was discharged from 
active duty.  The appellant's service medical records were 
reviewed by the examiner, who noted that there were no 
references to back problems evident in the service medical 
records.

In the November 1977 questionnaire accompanying the medical 
examination report, the appellant stated that he had had 
increasing back pain since his discharge from active service, 
which he attributed to having jumped as a parachutist three 
times.  
Upon clinical examination, the appellant stated that he "had 
no knowledge of [an] injury of his back."  Upon radiographic 
examination, minimal osteoarthritis was noted.  The alignment 
of the vertebra and disc was normal.  The diagnosis was 
osteoarthritis
 
The March 1978 rating decision reflects that also considered 
were medical reports from A.S.B., M.D. and M.L.E., M.D., 
reflecting that the appellant had hearing loss.    

The RO denied the appellant's claim noting that this evidence 
did not show that the appellant had a back condition while in 
service, as the service medical records were devoid of 
incident, diagnosis or treatment for a back condition. 

In order to reopen the claim, the appellant must present new 
and material evidence. 38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial. 
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability. 
Hodge, 155 F.3d at 1363.



The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim. Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993); see 
also Jackson v. Principi, 265 F. 3d 1366, 1369 (Fed.Cir. 
2001) (Holding that the language in 38 U.S.C.A. § 7104(a) 
that the Board shall consider "all questions in a matter" on 
appeal include the question of the Board's jurisdiction, even 
if the RO should have decided the matter differently and the 
RO's determination is not challenged by the appellant.).

The Board notes that the standard for new and material 
evidence was recently amended. See 38 C.F.R. § 3.156(a) 
(2002). However, that amendment applies only to claims to 
reopen received on or after August 29, 2001. See 66 Fed. Reg. 
45620 (Aug. 29, 2001). Since this claim was received before 
that date, the law in effect when the claim was filed is 
applicable. That is the standard discussed above.

The law provides that evidence proffered by the appellant to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality, but it must be of such 
significant import that it must be considered in order to 
fairly decide the merits of the appellant's claim. Spalding 
v. Brown, 10 Vet. App. 6, 10 (1997); Justus v. Principi, 3 
Vet. App. 510, 512 (1992).

Since the 1978 denial, the appellant has submitted post 
service medical records to support his claim.  However, none 
of this evidence is sufficient to reopen the appellant's 
claim.  

The appellant has submitted various reports dated subsequent 
to the 1978 denial of his claim, reflecting that he has a 
continuing back disorder.  While "new," in the sense that 
they were not previously of record, they are not material as 
to the critical element of an in-service incident resulting 
in a back disability.


In a treatment report dated in June 2001, J.M., M.D., found 
that the appellant had a history of chronic back pain as well 
as a history of a significant injury to the lumbar spine in a 
motor vehicle accident in 1990.  Dr. J.M. opined that the 
appellant sustained the injuries over the course of the last 
thirty years, while the appellant was on active military 
service, as well as by motor vehicle accidents.  

In addition to Dr. J.M.'s report, the appellant submitted 
several other medical reports including treatment reports and 
letters from B.S., M.D. (June 1994 to January 1995), S.H.A., 
M.D. (March 1994), D.M., M.D. (February to November 1991), 
N.G., M.D. (May 1991), N.P. Hospital (January 1993), L. 
Medical Group (January 1993 to February 2000), M.S. M.D. 
(December 1999 to January 2000), S.B. (July 1994), L.P., 
R.P.T. (August 1994), C.C.G. Hospital (September 1990), S.H., 
M.D. (March 1994), and M. Medical Center (December 1999 to 
January 2000) .  

As noted, the appellant was last denied service connection 
for a back condition because there was no evidence that he 
incurred an injury while in active service.  Although the 
above listed evidence is new because it is not previously of 
record, it is not sufficient to reopen the claim because all 
the reports are based upon the appellant's account of an in-
service event, which was previously rejected in the March 
1978 rating decision.  Reonal v. Brown, 5 Vet. App. 458, 460-
61 (1993) (finding that presumption of credibility did not 
arise because physician's opinion was based upon "an 
inaccurate factual premise" and thus had "no probative value" 
since it relied upon veteran's "account of his medical 
history and service background, recitations which had already 
been rejected" by RO, and hence holding opinion not to be 
"material" evidence); see also Morton v. Principi, 3 Vet. 
App. 508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 
(1992).  (Observing that evidence of the appellant's current 
condition is not generally relevant to the issue of service 
connection, absent some competent linkage to military 
service).  

The appellant has also presented a letter dated March 2000 by 
C.O.F., an attorney who represented the appellant in a 
personal injury case in 1997.  While the letter reports 
findings of a civil law suit brought by the appellant, which 
found that the appellant's then-diagnosed back disorder was 
not related to an automobile accident, it is also devoid of 
any mention of the appellant's military service and is 
therefore not material.    

Accordingly, the Board finds that the evidence received 
subsequent to the March 1978 rating decision is not new and 
material and does not serve to reopen the claim for service 
connection for a back condition.  Therefore, the RO's 
decision in March 1978 remains final, and the claim is not 
reopened.  

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.

The final rule implementing the VCAA was published on August 
29, 2001. 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001. See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

The Court's decision in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).

In this case, VA's duties have been fulfilled to the extent 
possible. VA must notify the veteran of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information. 38 U.S.C.A. § 5103(a) 
(West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

By letter dated in February 2000, the appellant was notified 
of the information necessary to substantiate his claim, as 
well as informed that it was his responsibility to provide 
such evidence.  Critically, the February 2000 letter was 
provided to the appellant prior to the April 2000 rating 
decision denying reopening of the claim.  Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004).

Further advisements as to the requirement to submit new and 
material evidence are noted in the April 2000 Rating Decision 
and April 2003 Statement of the Case.  By letter dated in May 
2002, the appellant was again informed of what the evidence 
had to show to establish entitlement and what evidence VA 
still needed. The appellant, on more than one occasion, 
submitted additional medical information.  All the VCAA 
requires is that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied. 
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error). In this case, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.


VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims. 38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(c), (d)).  Here, the appellant's VA medical 
records have been associated with the claims file.  Private 
medical records have also been associated with the claims 
file.  The appellant has been given more than one year in 
which to submit evidence after the RO gave him notification 
of his rights under the VCAA. Therefore, there is no 
indication that additional relevant medical records exist.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claims at issue in the 
instant case have been properly developed. Under the 
circumstances of this case, a remand would serve no useful 
purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).

Moreover, given the completeness of the present record which 
shows substantial compliance with the notice and assistance 
provisions of the new legislation the Board finds no 
prejudice to the appellant by proceeding with appellate 
review. Bernard v. Brown, 4 Vet. App. 384, 393 (1993). The RO 
provided the appellant with the pertinent evidentiary 
development that was subsequently codified by VCAA and the 
implementing regulations. In addition to performing the 
pertinent development required under VCAA and the 
implementing regulations, the RO notified the appellant of 
his right to submit evidence. It would not breach his rights 
under VCAA and/or the implementing regulations for the Board 
to proceed.



ORDER

New and material evidence not having been obtained, reopening 
of the claim of service connection for a back condition is 
denied.



	                        
____________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



